Title: To John Adams from Benjamin Waterhouse, 12 March 1811
From: Waterhouse, Benjamin
To: Adams, John


Dear Sir
Cambridge March 12 1811

I here send for your Perusal  The Preface to the Botanist. The Publisher has printed off a few Copies dozen by Way of Sample of type, and to give Some general Idea of the Work, as well as a Short History of its origin. I thought there might be another Service in it, viz, if any thing appeared to egotistical, or too assuming in it, my Friends would probably give me the hint. I mean it as an Introduction to a more positive Claim which I Shall make in a future day. I had thoughts of adding in the Work itself those few Lines you See at the End of the Advertisement.
In the Inscription or dedication, I wish to add Something like this. "In gratitude for being the first who recommended the Subject of Natural History to his Countrymen." See Constitution of Massachusetts Section.
The Book will not be out these three months, as the Publisher has just begun to circulate his Subscription. one Reason why I have added the Discourse on Vitality pronounced before the humane Society is, because you once gave it your approbation in terms which I Should be glad if it deserved. This was in a Letter from Philadelphia, but I do not recollect the date of it.
